Citation Nr: 1821578	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 14-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic headache disability, to include as secondary to a service-connected psychiatric disorder.

2. Entitlement to service connection for a low blood pressure disability, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Board remanded the matter for further development. That has been accomplished, and the matter has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The competent and credible evidence does not establish a diagnosis of a chronic headache disability at any time during the appeal period.

2. The competent and credible evidence does not establish a diagnosis of a low blood pressure disability at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a chronic headache disability, to include as secondary to a service-connected psychiatric disorder, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. The criteria for a grant of service connection for a low blood pressure disability, to include as secondary to a service-connected psychiatric disorder, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been secured. Pursuant to the Board's March 2016 remand, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed headaches and low blood pressure. The Veteran has not challenged the adequacy of the examination. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159 (c)(4).

There has also been substantial compliance with prior remand directives. In its March 2016 remand, the Board directed the RO to afford a VA examination and to obtain any outstanding treatment records. The additional development of the evidence substantially complies with these directives. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995).

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Here, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to the appeal. 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate. The analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her claimed headaches and claimed low blood pressure are related to her service, including her service-connected psychiatric disorder.

According to service treatment records (STRs), the Veteran underwent an enlistment examination in September 1989. Her blood pressure (with the systolic value over the diastolic value, in millimeters of mercury) was recorded as 90/60. She denied having low blood pressure, frequent or severe headaches, dizziness, or fainting spells. In May 1990, the Veteran was separated from service due to personality disorders. During her separation examination, the Veteran endorsed having frequent or severe headaches, low blood pressure, and dizziness or fainting spells. Her blood pressure at the time was found to be 100/70. In a contemporaneous STR entry, the Veteran reportedly attributed her headaches to a head cold. She also reported that she was told that she had low blood pressure.

In a November 2009, visit to her private treatment provider, the Veteran's blood pressure was recorded at 99/59. Subsequently, in January 2012, the Veteran complained to her VA treatment provider of experiencing headaches.

The RO granted service connection for bipolar disorder in an August 2016 rating decision.

Pursuant to the Board's March 2016 remand, the Veteran underwent an examination regarding her claimed headaches and low blood pressure in August 2016. The examiner recorded blood pressure levels of 141/70 and 137/72, as well as a level of 139/63 in January 2012. In addition, the Veteran reported that, while she used to have headaches and dizziness, she no longer had frequent headaches or low blood pressure. She also denied having any diagnosis of low blood pressure or headaches due to her service-connected psychiatric disorder. Further, the examiner did not find any current disability manifested by low blood pressure or headaches. As a result, the examiner concluded that the Veteran's claimed headaches and claimed low blood pressure were less likely than not incurred in or caused by service.

Upon review of the record, the Board finds that the competent and credible evidence does not establish a diagnosis of headaches or a diagnosis for low blood pressure at any time during the appeal period. The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.

Here, the record reflects that the Veteran endorsed having headaches and low blood pressure when she separated from service in May 1990. However, since her separation about 28 years ago, there have been only isolated reports of headaches and decreased blood pressure. There are also no diagnoses of record of a chronic headache disability, a low blood pressure disability, or a condition that manifests in headaches or low blood pressure. Moreover, the Veteran herself denied currently having headaches or low blood pressure in the August 2016 VA examination. The examiner also did not find a chronic headache disability or a low blood pressure disability, including a disability related to her service-connected psychiatric disorder. There is no evidence to doubt the examiner's credibility. 

Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. 38 U.S.C. §§ 1110, 1131. In the absence of a current disability, the analysis ends, and the claims for service connection for a chronic headache disability and a low blood pressure disability cannot be granted on a direct or secondary basis. See 38 C.F.R. §§ 3.303, 3.310; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these service connection claims, that doctrine is not helpful to the Veteran. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a chronic headache disability, to include as secondary to a service-connected psychiatric disorder, is denied.

Service connection for a low blood pressure disability, to include as a secondary to a service-connected psychiatric disorder, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


